Citation Nr: 1525701	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-31 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating for left ankle disability in excess of 10 percent from June 5, 2009, to June 2, 2010, and 20 percent from August 1, 2010.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans Assistance Foundation, Inc.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from April and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In his November 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a Board hearing at a local VA office.  A hearing was scheduled for May 14, 2014.  The Veteran did not appear.  There is no indication that he submitted a written motion for a new hearing; nor has he provided an explanation for why he could not attend the hearing.  See 38 C.F.R. § 20.704(d) (2014).  Accordingly, the Board considers his hearing request to be withdrawn.  Id.  


REMAND

Under 38 U.S.C.A. § 5103A(b)(1) (West 2014), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  Specifically, VA must make efforts to obtain the claimant's VA medical records or records of examination or treatment at non-VA facilities authorized by VA, and any other relevant records held by any Federal department or agency.  38 C.F.R. § 3.159(c)(3) (2014).  VA's duty to assist also requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including from private health providers.  38 C.F.R. § 3.159(c)(1).

VA is required to obtain relevant Social Security Administration (SSA) records that relate to the disability for which a veteran is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Since SSA evaluates a claimant on the present severity or permanence of a disability, SSA records would plainly be relevant in VA's consideration of claims for increased ratings and TDIU.  See Lind v. Principi, 3 Vet. App. 493 (1992).  

A review of the Veteran's VA medical records indicates that in September 2013, the Veteran requested imaging studies of his ankle be completed in order to support his application for SSA benefits, however, the evidence of record does not reveal whether the Veteran was ever granted those benefits.  As such, the Board finds that a remand is necessary so as to obtain any SSA records pertaining to the Veteran's ankle and ability to seek and/or maintain employment.  

The Board also notes that in his November 2013 VA Form 9, the Veteran indicated that he had been seeking continued medical care for his left ankle disability and purports to authorize VA to obtain those records, although it does not specify where or from whom he received treatment.  A review of the claims file does not reveal any treatment records for the Veteran's left ankle disability dated after August 14, 2012.  Thus, the Board finds that upon remand, the agency of original jurisdiction (AOJ) should obtain and associate with the record, any additional VA or private treatment records pertaining to the Veteran's service-connected ankle disability.  

Additionally, the requirement of a contemporaneous examination does not require a new examination based upon the mere passage of time in a service connection claim, see Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, when adjudicating a claim for an increased disability rating, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).   Specifically, when a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995);  see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In the instant matter, the Veteran was afforded a VA examination of his left ankle disability in May 2012.  In his November 2013 VA Form 9, the Veteran stated that he would soon be required to undergo a "triple fusion" due to bone-on-bone contact.  He also alleged that his arthritis in his ankle had worsened.  Thus, in light of the fact that the Veteran alleged worsening of his condition following his previous VA examination, and in light of the fact that it has been over three years since his prior VA examination, the Board finds that the Veteran should be afforded a new examination to assess the present severity of his service-connected ankle disability.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request authorization to obtain any outstanding private medical records, if they exist, to specifically include any records pertaining to treatment for his left ankle disability.  If records cannot be obtained, the Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2. Obtain and associate with the Veteran's claims file any outstanding VA treatment records dated after August 14, 2012, pertaining to the treatment of his left ankle disability.  

3. Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, a negative response should be obtained in writing and associated with the Veteran's claims file.  

4. After the above-requested development has been completed, schedule the Veteran for a VA examination to assess the current severity of his service-connected ankle disability.  The entire claims file, including a copy of this remand, must be made available to the examiner.  

The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  

On examination, the examiner should fully evaluate the Veteran's service-connected left ankle disability.  The examiner must report the range of motion and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. The examiner should also report if there is evidence of ankylosis.  Additionally, the examiner should indicate the extent to which the Veteran's left ankle disability impacts the function of the left foot, to include whether residuals or symptoms effectively result in the loss of use of the left foot.  

Finally, the examiner should interview the Veteran as to his employment and educational history.  The examiner should then opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's left ankle disability precludes employment consistent with the Veteran's education and work experience, without taking into account his age or any non-service-connected disabilities.  The examiner should set forth a rationale for the conclusions reached.  

5. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should readjudicate the claim in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

